Name: Commission Regulation (EEC) No 152/92 of 23 January 1992 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 17/18 Official Journal of the European Communities 24. 1 . 92 COMMISSION REGULATION (EEC) No 152/92 of 23 January 1992 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as amended by Regulation (EEC) No 560/91 (*), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during October, November and December 1991 , HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is , to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 146, 14. 6. 1977, p. 9. 4) OJ No L 302, 31 . 10. 1973, p. 1 . O OJ No L 62, 8 . 3 . 1991 , p. 26. 24. 1 . 92 No L 17/19Official Journal of the European Communities ANNEX to the Commission Regulation of 23 January 1992 fixing die amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 76,45 1006 10 23 70,92 1006 10 25 70,92 1006 10 27 70,92 1006 10 92 76,45 1006 10 94 70,92 1006 10 96 70,92 1006 10 98 70,92 1006 20 11 95,56 1006 20 13 88,65 1006 20 15 88,65 1006 20 17 88,65 1006 20 92 95,56 1006 20 94 88,65 1006 20 96 88,65 1006 20 98 88,65 1006 30 21 122,13 1006 30 23 142,90 1006 30 25 142,90 1006 30 27 142,90 1006 30 42 122,13 1006 30 44 142,90 1006 30 46 142,90 1006 30 48 142,90 1006 30 61 130,06 1006 30 63 153,19 1006 30 65 153,19 1006 30 67 153,19 1006 30 92 130,06 1006 30 94 153,19 1006 30 96 153,19 1006 30 98 153,19 1006 40 00 36,46